Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cella (US 20220036302) in view of Mathews (US 20180159756).
Regarding claim 1, Cella teaches, a digital twin disaster management system customized for urban underground tunnels (abstract, Paragraph 20, 567, 1687), comprising: 
a sensor sub-system (SSS) (Paragraph 5, 11) configured to detect environmental information (Paragraph 18, 22), status information and image information in the urban underground tunnels (Paragraph 34, 37); 
a digital twin model management sub-system (TMS) configured to create and update a virtual space corresponding to the urban underground tunnels using information provided from the sensor sub-system (Paragraph 310, 526, 542, 745, 1171) and 
3D space, insert various types of attributes into the virtual space (Paragraph 631, 727) detect tagging information (Paragraph 446), predict the spread of each disaster (Paragraph 1186, 353, 1268), and infer a degree of risk of a management facility (Paragraph 95, 428); 
a network sub-system (NSS) configured to provide the created virtual space to a user terminal of an external inspector (Paragraph 446).
	Cella does not explicitly teach a disaster management sub-system (DMS) having a control function of conducting centralized supervision by displaying information about components installed in the urban underground tunnels in the metaverse space and recording a situation.
Mathews in the same art of endeavor teaches digital twin disaster management system (Paragraph 54), disaster management sub-system (DMS) having a control function of conducting centralized supervision by displaying information about components installed in the urban underground tunnels in the metaverse space and recording a situation (Table 1, Paragraph 111, 80).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Cella with Mathews in order to improve the system and enhance the system capabilities and provide more predictable results. 
Regarding claim 6, Cella in view of Mathews teaches, wherein the sensor sub-system comprises an image sensor function processor configured to obtain image information, wherein the image sensor function processor comprises a red/green/blue (RGB) camera, a thermal imaging camera, a low-light-level camera, and a LiDAR (Cella Paragraph 1349).

Regarding claim 10, Cella in view of Mathews teaches, wherein the urban underground tunnels comprises at least one of a spatial structure, an accommodated facility, sensors, a network facility, the management facility and an illumination facility (Cella: Paragraph 5).
Regarding claim 13, Cella in view of Mathews teaches, wherein the risk management and decision supporting function processor calculates a degree of risk periodically or in real time (Cella: Paragraph 93).

Allowable Subject Matter
Claims 2-5, 7-9, 11-12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652